                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART JOINT
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                             Re: Dkt. No. 1023
                                  16                    Defendant.

                                  17

                                  18          Before the Court is the parties’ joint administrative motion to file under seal exhibits filed

                                  19   in connection with the parties’ briefing on Defendant Qualcomm Incorporated’s (“Qualcomm’s”)

                                  20   motion to strike portions of the rebuttal expert report of Dr. Robert Akl, who will testify on behalf

                                  21   of Plaintiff Federal Trade Commission (“FTC”). On December 11, 2018, the Court denied

                                  22   without prejudice Qualcomm’s motion to seal the entirety of all seven exhibits attached to

                                  23   Qualcomm’s motion to strike. ECF No. 980 at 6. The parties have now refiled the motion as a

                                  24   joint motion, in accordance with the Court’s instructions. ECF No. 1023.

                                  25          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  26   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   2   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                   3   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   4          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   5   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   6   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   7   supported by specific factual findings that outweigh the general history of access and the public

                                   8   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   9   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                  10   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  11   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  12   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the
Northern District of California
 United States District Court




                                  13   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  14   litigation will not, without more, compel the court to seal its records.” Id.

                                  15          Records attached to motions that are “not related, or only tangentially related, to the merits

                                  16   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  17   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  18   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  19   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  20   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  21   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  22   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  23   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  24   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  25   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  26   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                   2   omitted).

                                   3          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                   4   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   5   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   6   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   7   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   8   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   9   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                  10   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                  11   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                  12   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has
Northern District of California
 United States District Court




                                  13   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  14   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at

                                  15   598.

                                  16          In addition, parties moving to seal documents must comply with the procedures established

                                  17   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  18   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  19   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  20   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  21   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  22   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  23   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  24   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  25   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). Pursuant

                                  26   to the Court’s order at ECF No. 821, the parties to this case must file concurrent with the

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   administrative motion to file under seal all necessary declarations establishing that the information

                                   2   sought to be sealed is sealable. Where the FTC and Qualcomm seek to seal information

                                   3   designated confidential by a non-party, that non-party may “have seven days, rather than the four

                                   4   days prescribed in Civil Local Rule 79-5” to file the non-party’s declaration in support of sealing.

                                   5   ECF No. 821 at 2.

                                   6          The Court has already explained that the compelling reasons standard applies to the motion

                                   7   to seal the exhibits filed in connection with Qualcomm’s motion to strike Dr. Akl’s rebuttal expert

                                   8   report, ECF No. 980 at 4, and does not repeat that analysis in this order.

                                   9          The Court now turns to the substance of the instant joint sealing motion. The parties seek

                                  10   to seal material in the exhibits attached to Qualcomm’s motion to strike portions of Dr. Akl’s

                                  11   rebuttal expert report. Qualcomm and non-party Ericsson have designated various material as

                                  12   either confidential or highly confidential. ECF No. 1023 at 2. A declaration attached to the
Northern District of California
 United States District Court




                                  13   parties’ motion notes that Ericsson “is still considering whether to seal the information” related to

                                  14   Ericsson and would file a supporting declaration “within seven days . . . if it decides to proceed

                                  15   with sealing.” ECF No. 1023-2, ¶ 5. Now that seven days have elapsed and Ericsson has not filed

                                  16   such a declaration, the Court concludes that Ericsson does not wish to seal the designated material.

                                  17          Qualcomm, however, has attached declarations in support of sealing Qualcomm-

                                  18   designated confidential material. In the parties’ joint motion, Qualcomm contends that the

                                  19   information sought to be sealed “describes internal trade secret discussions about business

                                  20   partners, potential competitors, pricing, licensing practices, and technological developments, as

                                  21   well as confidential contractual terms.” ECF No. 1023 at 4. In a declaration, Rajesh Pankaj, a

                                  22   senior vice president of engineering at Qualcomm, declares that the material sought to be sealed

                                  23   “contains confidential, highly sensitive, and proprietary information concerning Qualcomm’s

                                  24   R&D activities, including information about development dates, timing, details and project code

                                  25   names.” ECF No. 1023-7, ¶ 12. Further, Pankaj declares that revealing that information publicly

                                  26   could “potentially advantage[e] [Qualcomm’s] competitors, giving them insights into valuable

                                  27
                                                                                         4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                   1   information concerning Qualcomm’s R&D operations.” Id. ¶¶ 13–15; see also ECF No. 1023-8, ¶

                                   2   13 (another Qualcomm executive declaring that the material sought to be sealed contains

                                   3   “Qualcomm’s internal assessments of its patent portfolio and R&D activities”).

                                   4          As explained, in Kamakana, the Ninth Circuit held that compelling reasons exist to seal

                                   5   court records when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing

                                   6   Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has bowed before the

                                   7   power of a court to insure that its records are not used . . . as sources of business information that

                                   8   might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th

                                   9   C9r. 2008) (quoting Nixon, 435 U.S. at 598). The Ninth Circuit has held, and this Court has

                                  10   previously ruled, that “pricing terms, royalty rates, and guaranteed minimum payment terms” of

                                  11   patent licensing agreements plainly constitute trade secrets, and are thus sealable. Id.; accord ECF

                                  12   No. 135 at 4. To the extent that the instant motion seeks to seal information that, if published,
Northern District of California
 United States District Court




                                  13   may harm Qualcomm’s competitive standing and divulges terms of confidential contracts, contract

                                  14   negotiations, or trade secrets, the Court agrees with the parties that compelling reasons exist to

                                  15   seal this information.

                                  16          Thus, with the Ninth Circuit’s sealing case law in mind, the Court rules on the instant

                                  17   motions to seal as follows:

                                  18
                                                      Document                  Page/Line/Paragraph                     Ruling
                                  19
                                        Akl Rebuttal Expert Report, ECF         Portions of ¶ 20         GRANTED as to fourth sentence,
                                  20    No. 1023-3                                                       but DENIED as to sixth sentence,
                                                                                                         which Ericsson does not seek to
                                  21                                                                     seal.
                                        Akl Rebuttal Expert Report              ¶ 27                     GRANTED.
                                  22
                                        Akl Rebuttal Expert Report              ¶ 30                     GRANTED.
                                  23

                                  24    Akl Rebuttal Expert Report              n.23                     GRANTED.

                                  25    Andrews Expert Report, ECF No.          ¶ 55                     GRANTED.
                                        1023-4
                                  26
                                        Andrews Expert Report                   ¶ 57                     GRANTED.
                                  27
                                                                                          5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                                    Document            Page/Line/Paragraph                Ruling
                                   1
                                        Andrews Expert Report           ¶ 61                  GRANTED.
                                   2    Andrews Expert Report           ¶ 69                  GRANTED.
                                        Andrews Expert Report           ¶¶ 72–73              GRANTED.
                                   3    Andrews Expert Report           ¶ 77                  GRANTED.
                                   4    Andrews Expert Report           ¶¶ 86–87              GRANTED.
                                        Andrews Expert Report           ¶ 186                 GRANTED.
                                   5    Andrews Expert Report           ¶ 203                 GRANTED.
                                        Andrews Expert Report           ¶ 222                 GRANTED.
                                   6    Andrews Expert Report           ¶ 235                 GRANTED.
                                   7    Andrews Expert Report           ¶ 274                 GRANTED.
                                        Andrews Expert Report           ¶ 295                 GRANTED.
                                   8    Deposition of Liren Chen, ECF   12:20                 GRANTED.
                                        No. 1023-5
                                   9    Deposition of Liren Chen        All highlighted       GRANTED.
                                                                        portions on p. 15
                                  10
                                        Deposition of Liren Chen        61:5–10               GRANTED as to lines 5–9, but
                                  11                                                          DENIED as to line 10, which does
                                                                                              not meet the compelling reasons
                                  12                                                          standard.
Northern District of California
 United States District Court




                                        Deposition of Liren Chen        61:22                 GRANTED.
                                  13    Deposition of Liren Chen        110:14–15             GRANTED.
                                  14    Deposition of Liren Chen        130:24–131:1–2        GRANTED.
                                        Deposition of Liren Chen        158:3                 GRANTED.
                                  15
                                       IT IS SO ORDERED.
                                  16
                                       Dated: December 28, 2018
                                  17
                                                                                ______________________________________
                                  18                                            LUCY H. KOH
                                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                 6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
